       Case 2:19-cv-12046-GGG-KWR Document 42 Filed 10/27/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    MARCUS SANDERS                                                     CIVIL ACTION 19-12046

    VERSUS

    MARQUETTE TRANSPORTATION                                                   SECTION: “T”(4)
    COMPANY GULF INLAND, L.L.C.



                                             ORDER

         Before the Court is a Motion to Strike1 filed by Marquette Transportation Company Gulf-

Inland, LLC (“Defendant”). Plaintiff has filed an opposition. 2 For the following reasons, the

Motion to Strike3 is DENIED.

         On April 7, 2020, in opposition to Defendant’s motion in limine to exclude Kenneth

McCoin’s proffered expert testimony, Plaintiff submitted a statement and declaration signed by
                               4
McCoin on April 3, 2020.           Defendant contends that this statement contains additional

supplemental information regarding the data McCoin relied upon for his report and clarification

as to what the data represents and how it is applicable. Defendant claims, however, that McCoin’s

statement is a belated attempt by Plaintiff to rehabilitate his expert McCoin and to get a “second

bite” at his expert report “apple” because Plaintiff acknowledges, by submitting the statement, that

McCoin’s February 26, 2020 expert report and his opinions contained therein are vague and

unreliable, and so cannot withstand the scrutiny required by Federal Rule of Evidence 702.




1
  R. Doc. 20.
2
  R. Doc. 26.
3
  R. Doc. 20.
4
  R. Doc. 15-2.


                                                 1
      Case 2:19-cv-12046-GGG-KWR Document 42 Filed 10/27/20 Page 2 of 3




       Plaintiff contends McCoin’s statement and accompanying declaration did not offer any

new opinions or additional documents beyond what is in his file. Instead, Plaintiff asserts that the

statement sought to respond to Defendant’s uncertainty about McCoin’s opinions and their

foundation. Plaintiff claims that Federal Rule of Civil Procedure 26(a)(2)(B) does not limit an

expert’s testimony simply to reading his report, and that McCoin should be allowed to supplement,

elaborate upon, explain and subject himself to cross-examination upon his report.

       Federal Rule of Civil Procedure 26(a)(2)(B) states as follows:

       Unless otherwise stipulated or ordered by the Court, this disclosure must be
       accompanied by a written report – prepared and signed by the witness – if the
       witness is one retained or specially employed to provide expert testimony in the
       case or one whose duties as the party’s employee regularly involve giving expert
       testimony. The report must contain: (i) a complete statement of all opinions the
       witness will express and the basis and reasons for them; (ii) the facts or data
       considered by the witness in forming them; (iii) any exhibits that will be used to
       summarize or support them; (iv) the witness’s qualifications, including a list of all
       publications authored in the previous 10 years; (v) a list of all other cases in which,
       during the previous 4 years, the witness testified as an expert at trial or by
       deposition; and (vi) a statement of the compensation to be paid for the study and
       testimony in the case.

In this case, Plaintiff proffered the February 26, 2020 economist report of McCoin, who stated that

his opinions regarding Plaintiff’s future wage loss are based upon a wage growth of 0.8% per year.

Based upon this growth rate, McCoin opines that Plaintiff would have been earning $33,949 per

year at the time of the trial in this matter. Defendants assert that McCoin’s report provides no

explanation or additional information as to why and/or how the 0.8% annual wage growth applies

to the facts and circumstances of this particular case. Thus, Defendants filed a motion to

exclude/limit the testimony of McCoin contending his report is unreliable as he relied upon a future

wage growth of 0.8% per year to calculate Plaintiff’s earnings loss.

       In response, Plaintiff filed an opposition and submitted a statement and declaration of

Kenneth McCoin, in which he attempts to provide further explanation and clarification regarding



                                                 2
         Case 2:19-cv-12046-GGG-KWR Document 42 Filed 10/27/20 Page 3 of 3




the data relied upon in his report. Defendant asserts McCoin should not be allowed in an untimely

manner to supplement his expert report by use of a statement in order to provide necessary

explanation and clarification regarding the data relied upon when forming his opinions regarding

plaintiff’s wage loss and that were not contained in his February 26, 2020 report. However,

Plaintiff asserts McCoin’s statement was a natural, logical, and wholly predictable outgrowth of

his expert report. The Court finds it unnecessary to strike McCoin’s statement explaining how the

0.8% annual wage growth applies to the facts and circumstances of this case. McCoin’s statement

does not offer new opinions or documentation to his report, but merely attempts to further explain

McCoin’s methodology.

           Accordingly, IT IS ORDERED that the Motion to Strike5 is DENIED.

                  New Orleans, Louisiana, on this 27th day of October, 2020.




                                                       GREG GERARD GUIDRY
                                                     UNITED STATES DISTRICT JUDGE




5
    R. Doc. 20.


                                                 3
